Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 1 of 25 Page ID #:913



   1 BLUMENTHAL NORDREHAUG BHOWMIK
     DE BLOUW LLP
   2  Norman B. Blumenthal (State Bar #068687)
      Kyle R. Nordrehaug (State Bar #205975)
   3  Aparajit Bhowmik (State Bar #248066)
     2255 Calle Clara
   4 La Jolla, CA 92037
     Telephone: (858) 551-1223
   5 Facsimile: (858) 551-1232
   6 Attorneys for Plaintiffs
   7
   8
   9
 10
 11                          UNITED STATES DISTRICT COURT
 12                        CENTRAL DISTRICT OF CALIFORNIA
 13
 14    LINDA SHAHBAZIAN and EDWIN                  CASE No. 2:18-cv-03076-ODW-KS
       MENDOZA, individuals, on behalf of
 15    themselves, and on behalf of all persons
       similarly situated,                         MEMORANDUM OF POINTS
 16                                                AND AUTHORITIES IN
                                                   SUPPORT OF MOTION FOR
 17                 Plaintiffs,                    FINAL APPROVAL OF CLASS
                                                   SETTLEMENT
 18    vs.

 19    FAST AUTO LOANS, INC., a California         Hearing Date: October 21, 2019
       Corporation; and Does 1 through 50,         Hearing Time: 1:30 p.m.
 20    Inclusive,
                                                   Judge: Hon. Otis D. Wright II
 21                                                Courtroom 5D, Fifth Floor
                    Defendant.
 22                                                First Street Courthouse,
                                                   350 W. 1st Street
 23                                                Los Angeles, CA 90012

 24
 25
 26
 27
 28

                 MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                                               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 2 of 25 Page ID #:914



   1                                        TABLE OF CONTENTS
   2
   3 I.      INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
   4
       II.   SUMMARY OF THE LITIGATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
   5
   6 III.    THE SETTLEMENT BEFORE THE COURT . . . . . . . . . . . . . . . . . . . . . . . . . 6
   7
       IV.   THE SETTLEMENT MEETS THE CRITERIA NECESSARY FOR THIS
   8         COURT TO GRANT FINAL APPROVAL . . . . . . . . . . . . . . . . . . . . . . . . . . 10
   9
       V.    THE SETTLEMENT IS FAIR, REASONABLE AND ADEQUATE . . . . . . 13
 10
             A.     The Test For Fairness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 11
             B.     The Settlement Satisfies the Test For Fairness . . . . . . . . . . . . . . . . . . . . 14
 12
                     1.     The Investigation and Discovery are Sufficient to Allow
 13                          Counsel and the Court to Act Intelligently . . . . . . . . . . . . . . . . . 14
 14                  2.     The Settlement Was Reached Through Arm’s Length
                             Bargaining . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 15
                     3.     Counsel is Experienced in Similar Litigation . . . . . . . . . . . . . . . . 17
 16
                     4.     There are No Objections to the Settlement and
 17                          No Opt-Outs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
 18                  5.     The Risk, Expense, Complexity, and Likely Duration of
                             Further Litigation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
 19
 20 VI.      CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
 21
 22
 23
 24
 25
 26
 27
 28
                   MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                                -i-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 3 of 25 Page ID #:915



   1                                        TABLE OF AUTHORITIES
   2 Cases:                                                                                                  Page(s):
   3 Aceves v. Autozone Inc.,
          Case No. 5:14-cv-2032, ECF No. 58 (C.D. Cal. 2016) . . . . . . . . . . . . . . . . . . . 9
   4
     Armstrong v. Board of School Directors,
   5      616 F.2d 305, 325 (7th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
   6 Bailes v. Lineage Logistics, LLC,
           2016 U.S. Dist. LEXIS 110943 (D. Kan 2016) . . . . . . . . . . . . . . . . . . . . . . . . 9
   7
     Brinker v. Superior Court,
   8       53 Cal. 4th 1004 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
  9 Churchill Vill., L.L.C. v. Gen. Elec.,
         361 F.3d 566 (9th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 10
    Coleman v. Kohl's Dep't Stores, Inc.,
 11      2015 U.S. Dist. LEXIS 135746 (N.D. Cal. 2015) . . . . . . . . . . . . . . . . . . . . . . 19
 12 Cotton v. Hinton,
          559 F.2d 1326, 1331 (5th Cir.1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 13
    Dunleavy v. Nadler (In re Mego Fin. Corp. Sec. Litig.),
 14       213 F.3d 454 (9th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 15
 15 Feist v. Petco Animal Supplies, Inc.,
           2018 U.S. Dist. LEXIS 98686 (S.D. Cal. 2018) . . . . . . . . . . . . . . . . . . . . . . . . 9
 16
    Fisher Bros. v. Cambridge-Lee Indus., Inc.,
 17        630 F. Supp. 482, 489 (E.D. Pa. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 18 Glass v. UBS Fin. Servs.,
          2007 U.S. Dist. LEXIS 8476 (N.D.Cal. Jan. 27 2007) . . . . . . . . . . . . . . . 8, 15
 19
    Hanlon v. Chrysler Corp., th
 20       150 F.3d 1011, 1026 (9 Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 21 In re Austrian & German Bank Holocaust Litigation
           80 F. Supp. 2d 164 (S.D.N.Y. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
 22
    In re Dept. Of Energy Stripper Well Exemption Litig.,
 23        653 F.Supp. 108, 115 (D.Kan.1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 24 In re Heritage Bond Litig.,
           2005 U.S. Dist. Lexis 13555 (C.D. Cal. 2005) . . . . . . . . . . . . . . . . . . . . . . . . 12
 25
    Kirkorian v. Borelli,
 26        695 F. Supp. 446, 451 (N.D. Cal. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 27 Klingensmith v. Max & Erma's Restaurants, Inc.,
          2007 U.S. Dist. LEXIS 81029, 2007 WL 3118505 (E.D.Pa. 2007) . . . . . . . . 19
 28
                      MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                                  -ii-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 4 of 25 Page ID #:916



   1 Landrum v. Acadian Ambulance Serv., Inc.,
           Case No. 14-cv-1467, ECF No. 37 (S.D. Tex. 2015) . . . . . . . . . . . . . . . . . . . . 9
   2
     Laskey v. Int'1 Union,
   3       638 F.2d 954 (6th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
   4 Luna v. Hansen & Adkins Auto Transp., Inc.,
           2018 U.S. Dist. LEXIS 100055 (C.D. Cal. 2018) . . . . . . . . . . . . . . . . . . . . . . 19
   5
     Lyons v. Marrud, Inc.,
   6       1972 U.S. Dist. LEXIS 13401 (S.D.N.Y. 1972) . . . . . . . . . . . . . . . . . . . . . . . 14
   7 Moore v. Aerotek, Inc.,
           Case No. 2:15-cv-2701, 2017 WL 2838148 (S.D. Ohio June 30, 2017) . . . . . 9
   8
     Officers for Justice v. Civil Service Com’n, etc.,
   9       688 F.2d 615 (9th Cir. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12, 13
 10 Patrick v. Interstate Mgmt. Co., LLC,
          Case No. 8:15-cv-1252, ECF No. 42 (M.D.Fla. 2016) . . . . . . . . . . . . . . . . . . . 9
 11
    Pietras v. Sentry Ins. Co.,
 12       513 F. Supp. 2d 983 (N.D. Ill. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 13 Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
          390 U.S. 414, 424-25 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 14
    Reed v. General Motors Corp.,
 15       703 F.2d 170, 175 (5th Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 16 Staton v. Boeing Co.,
          327 F.3d 938 (9th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 17
    Stoetzner v. U.S. Steel Corp.,
 18       897 F.2d 115 (3d. Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
 19 Stovall-Gusman v. W.W. Granger, Inc.,
          2015 U.S. Dist. LEXIS 78671 (N.D. Cal. 2015) . . . . . . . . . . . . . . . . . . . . . . . . 9
 20
    Waits v. Weller,
 21       653 F.2d 1288 (9th Cir 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 22 Walker v. McClane/Midwest, Inc.,
         No. 2:14-cv-04315, ECF No. 29 (W.D. Mo. 2015) . . . . . . . . . . . . . . . . . . . . 10
 23
    Weinberger v. Kendrick,
 24      698 F.2d 61 (2d Cir. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 25
 26 Statutes, Rules and Regulations:
 27 15 U.S.C. § 1681 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 28 15 U.S.C. § 1681n . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                       MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                                   -iii-             Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 5 of 25 Page ID #:917



   1 California Business & Professions Code § 17200 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
   2 California Labor Code § 201 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
   3 California Labor Code § 202 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
   4 California Labor Code § 203 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 7
   5 California Labor Code § 226 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
   6 California Labor Code § 226.7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
   7 California Labor Code § 510 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
   8 California Labor Code § 512 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
   9 California Labor Code § 2802 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 10 Fed. Rules Civ. Proc., rule 23 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 11
 12 Secondary Authorities:
 13 Manual for Complex Litigation, Second §30.44 (1993) . . . . . . . . . . . . . . . . . . . . . . 10
 14 Newberg & Conte, Newberg on Class Actions, (3d ed. 1992) §11.41 . . . . . . . . . . . 10
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                      MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                                  -iv-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 6 of 25 Page ID #:918



   1 I.       INTRODUCTION
   2          Plaintiffs Linda Shahbazian and Edwin Mendoza (“Plaintiffs”) and Defendant Fast
   3 Auto Loans, Inc. ("Defendant") have reached a class settlement. Under the terms of the
   4 Class Action Settlement Agreement ("Agreement"), Defendant agrees to pay One
   5 Million One Hundred Thousand Dollars ($1,100,000) (“Gross Settlement Amount”) in
   6 consideration for the settlement and the release of the Class Members' claims. This
   7 Court preliminarily approved the settlement by Order dated June 20, 2019 [Doc. No. 39].
   8          In accordance with the preliminary approval order, the required notice of the
   9 proposed settlement was disseminated to the 1,018 individuals in the Class. The result
 10 is that there are no objections and two (2) opt outs. As a result, nearly the entire Class
 11 will be participating in the Settlement and will be sent a payment. The details of the
 12 notice administration process are set forth in a Declaration of Susanna Webb filed with
 13 this motion.
 14           The purpose of this Final Approval Hearing is to determine whether the proposed
 15 settlement of the litigation should be finally approved and for approval of the award of
 16 attorneys’ fees and costs to be paid to Class Counsel and the Plaintiffs’ service awards.
 17 Plaintiffs respectfully submit this Memorandum in support of final approval and the
 18 proposed entry of the Order granting final approval and judgment in this class action.1
 19
 20 II.       SUMMARY OF THE LITIGATION
 21           On January 26, 2018, Plaintiffs filed a Complaint against Defendant in the
 22 Superior Court of the State of California, County of Los Angeles (Case No. BC691951).
 23 Plaintiffs asserted claims against Defendant for: (1) Unfair competition in violation of
 24 California Business and Professions Code § 17200 et seq.; (2) Failure to pay overtime
 25
          1
 26      Previously filed was the Motion for Award of Attorneys’ Fees, Costs and Service
    Awards. [Doc. No. 40]. A detailed discussion of the background of the case, the major
 27 events of the litigation, the settlement negotiations, the terms of the proposed Settlement
 28 and its benefit to Class Members is set forth in the Declaration of Norman Blumenthal
    (“Decl. Blumenthal”), filed herewith.
                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -1-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 7 of 25 Page ID #:919



   1 wages in violation of Cal. Lab. Code §§ 510, et seq.; (3) Failure to provide required meal
   2 periods in violation of California Labor Code §§ 226.7 and 512 and the applicable IWC
   3 Wage Order; (4) Failure to provide required rest periods in violation of California Labor
   4 Code §§ 226.7 and 512 and the applicable IWC Wage Order; (5) Failure to provide
   5 accurate itemized wage statements in violation of California Labor Code § 226; (6)
   6 Failure to reimburse employees for required expenses in violation of California Labor
   7 Code § 2802; (7) Failure to timely provide wages when due in violation of California
   8 Labor Code §§ 201, 202, and 203; (8) Violation of the Fair Credit Reporting Act (15
   9 U.S.C. § 1681, et seq., "FCRA") for failure to make proper disclosures; and (9) Violation
 10 of FCRA for failure to obtain proper authorization. (Decl. Blumenthal, ¶ 6(a).)
 11          On April 12, 2018, Defendant removed the Action to federal court. On April 19,
 12 2018, Defendant filed an Answer to the complaint, which denied Plaintiffs' claims and
 13 allegations in their entirety and alleged seventeen affirmative defenses. On August 13,
 14 2018, Plaintiffs filed a First Amended Complaint adding a PAGA claim. (Decl.
 15 Blumenthal, ¶ 6(b).)
 16          During the course of litigation, the Parties engaged in an exchange of information
 17 and documents were produced.           The Parties agreed to continue the Scheduling
 18 Conference, and focused on the production of information and documentation for
 19 mediation purposes. The Parties agreed to mediation before a neutral mediator in an
 20 attempt to resolve the Action. (Decl. Blumenthal, ¶ 6(c).)
 21          In the course of litigating the Action, Plaintiffs and Defendant have engaged in
 22 substantial investigation in connection with the Action, including the detailed
 23 investigation and the exchange of information regarding the number of possible class
 24 members, Defendant's payroll information for the Class, and other relevant issues. Class
 25 Counsel has thoroughly analyzed the value of the Class Members' claims during the
 26 prosecution of this Action. This investigation and prosecution has included, among other
 27 things, (a) multiple meetings and conferences with Plaintiffs; (b) inspection and analysis
 28 of the documents and materials produced by Plaintiffs and Defendant; (c) analysis of the

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -2-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 8 of 25 Page ID #:920



   1 various legal positions taken and defenses raised by Defendant; (d) investigation and
   2 analysis regarding class treatment of the claims; (e) analysis of potential class-wide
   3 damages; (f) research of the applicable law with respect to the claims asserted in the
   4 Complaint and the potential defenses thereto; (g) the exchange of information through
   5 informal discovery; and (h) assembling data for calculating damages, including retaining
   6 an expert for this calculation. The investigations and discussions by counsel have been
   7 more than sufficient to give the Plaintiffs and Class Counsel a sound understanding of
   8 the merits of their positions and to evaluate the worth of the claims of the Class Members
   9 in light of the defenses to them. Plaintiffs and Class Counsel believe that the settlement
 10 with Defendant for the consideration and on the terms set forth in the Agreement is fair,
 11 reasonable, and adequate and is in the best interests of the Class in light of all known
 12 facts and circumstances, including the risk of significant delay, the likelihood that
 13 Defendant would prevail on its defenses, and numerous potential appellate issues. (Decl.
 14 Blumenthal, ¶ 6(d).)
 15          Defendant does not admit any liability and denies any wrongdoing and denies that
 16 the Class Members are entitled to any damages. Defendant denies any and all allegations
 17 relating to this matter, including, among other things, that it has failed to properly
 18 compensate non-exempt employees, failed to properly obtain consent for background
 19 checks, or that it otherwise violated its legal obligations. Defendant has asserted many
 20 affirmative defenses, including that the claims were based on individualized facts and
 21 were not appropriate for class certification. Defendant maintains that it has acted
 22 lawfully at all times. (Decl. Blumenthal, ¶ 6(e).)
 23          On August 14, 2018, the Parties participated in an all-day mediation presided over
 24 by David Rotman, Esq., a respected and experienced mediator of employment and
 25 consumer class actions. During the mediation, each side, represented by its respective
 26 counsel, could not agree to settle the Action. Only after these arms-length negotiations
 27 with the assistance of the mediator did the Parties agree to settle the Action and all other
 28 matters covered by this Agreement pursuant to the terms and conditions of a mediator's

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -3-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 9 of 25 Page ID #:921



   1 proposal and executed a Memorandum of Understanding. The Parties then negotiated
   2 and prepared the Agreement which sets forth the final terms of Settlement for this
   3 Court’s consideration. As part of the Settlement, the Parties agreed that for settlement
   4 purposes only a Second Amended Complaint would be filed to add claims for alleged
   5 off-the-clock work, including any corresponding wages, overtime pay and penalties
   6 allegedly owed, and other relief based thereon. The Second Amended Complaint was
   7 filed, by stipulation of the Parties, on October 11, 2018. (Decl. Blumenthal, ¶ 6(f).)
   8         The Class consists of both the Wage and Hour Class and the FCRA Class. The
   9 Wage and Hour Class is defined as “all individuals who are or previously were employed
 10 by Defendant Fast Auto Loans, Inc., in California and classified as non-exempt
 11 employees at any time between January 26, 2014, and September 15, 2018 (the "Wage
 12 and Hour Class Period").” The FCRA Class is defined as “all employees or prospective
 13 employees of Defendant in the United States regarding whom Defendant procured a
 14 consumer report from January 26, 2016, through September 15, 2018 (the "FCRA Class
 15 Period").” (Agreement at ¶ I(B).) (Decl. Blumenthal, ¶ 6(g).)
 16          Class Counsel conducted a thorough investigation into the facts of the class action,
 17 including a review of relevant documents and data and a diligent investigation of the
 18 Class Members’ claims against Defendant. Class Counsel also retained an expert to
 19 prepare a damage valuation in advance of mediation. Based on the foregoing documents
 20 and data, and their own independent investigation and evaluation, Class Counsel is of the
 21 opinion that the settlement with Defendant for the consideration and on the terms set
 22 forth in the Agreement is fair, reasonable, and adequate in light of all known facts and
 23 circumstances, including the risk of significant delay, defenses asserted by Defendant,
 24 and numerous potential appellate issues. The Parties and their counsel recognize that,
 25 in the absence of an approved settlement, they would face a protracted litigation course,
 26 including a contested motion for certification, motions for summary judgment, and trial
 27 and appellate proceedings that would consume time and resources and present each of
 28 them with ongoing litigation risks and uncertainties. (Decl. Blumenthal at ¶ 7(a).)

                 MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                             -4-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 10 of 25 Page ID #:922



   1         Settlement negotiations took place between experienced counsel and were
   2 contentious and arm’s length. Plaintiffs and Class Counsel believe that this settlement
   3 is fair, reasonable and adequate. By reason of the settlement, Defendant agrees to pay
   4 the Gross Settlement Amount of One Million One Hundred Thousand Dollars
   5 ($1,100,000) as provided by the Agreement. (Decl. Blumenthal at ¶ 7(b).)
   6         After the settlement negotiations, the specific terms of the Agreement required
   7 additional negotiation before the final written agreement could be signed. Even after the
   8 parties reached an agreement as to the basic terms, Class Counsel had to ensure that the
   9 terms of the final settlement agreement were fair to every member of the Class and
  10 retained the requisite opportunities for notice, exclusion, and objection in accordance
  11 with class action law. (Decl. Blumenthal ¶ 7(c).)
  12         By October 2018, the settlement was finalized and executed. Class Counsel filed
  13 the preliminary motion requesting Court approval of the settlement. [Doc. No. 35]. By
  14 Order dated December 6, 2018, the Court requested certain revisions to the Class Notice.
  15 Plaintiff filed a Supplemental Declaration with the revised Class Notice on January 14,
  16 2019 [Doc. No. 37]. By the Order dated June 20, 2019, the Court granted preliminary
  17 approval of the settlement and approved the mailing of the revised Class Notice. [Doc.
  18 No. 39]. Notice of the settlement providing Class members with notice and an
  19 opportunity to claim monetary relief, to opt out, or to object was then mailed by the
  20 Settlement Administrator on July 19, 2019 to the 1,018 individuals who comprise the
  21 Class. (Decl. Blumenthal at ¶ 7(d).)
  22         As detailed in the Declaration of the Settlement Administrator (Susanna Webb)
  23 submitted herewith, out of the 1,018 individuals in the Class, only two Class Members
  24 requested exclusion and there are no objections to the settlement. As a result, nearly the
  25 entire Class will be participating in the Settlement. The average estimated Class Member
  26 payment is $609 and the maximum Class Member payment is $2,315.                    (Decl.
  27 Blumenthal at ¶ 7(e).)
  28

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -5-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 11 of 25 Page ID #:923



   1 III.    THE SETTLEMENT BEFORE THE COURT
   2         To implement the terms of this Settlement, Defendant agrees to pay the Gross
   3 Settlement Amount of One Million One Hundred Thousand Dollars ($1,100,000) in full
   4 and complete satisfaction of the claims released by the Agreement. (Agreement at ¶¶
   5 III(A) and III(F).) The Gross Settlement Amount will consist of: (i) all payments made
   6 to Participating Class Members; (ii) service awards to the Class Representatives of not
   7 more than$10,000 each; (iii) $5,000 allocated for the release of the PAGA claims; (iv)
   8 up to $30,000 for the expenses of the Settlement Administrator; (v) Class Counsel's
   9 approved attorneys' fees of no more than $366,667; (vi) Class Counsel's Litigation
  10 Expenses in the amount approved by the Court, not to exceed $25,000; and (vii) the
  11 employer's share of payroll taxes on any portion of the Settlement payments allocated
  12 to wage payments. (Decl. Blumenthal at ¶ 3(a).)
  13         As per Paragraph I(U) of the Agreement, the Net Settlement Amount is the Gross
  14 Settlement Amount less the Court-approved amounts for the Class Representative
  15 Service Payments, Class Counsel Fees Payment, Class Counsel Litigation Expenses
  16 Payment, the LWDA Payment, the Settlement Administration Costs, and the employer's
  17 share of payroll taxes. The entire Net Settlement Amount will be distributed to
  18 Participating Class Members, which are those Class Members who do not request
  19 exclusion. (Agreement at ¶¶ I(U) and III(C).) The Net Settlement Amount will be
  20 allocated to the FCRA Class and to the Wage and Hour Class. The submission of a
  21 claim form is not required to be paid. (Agreement at ¶ III(E)(3)(c).) The Settlement
  22 Share for each Participating Class Member in the FCRA Class shall be $40.00 per FCRA
  23 Class Member. (Agreement at ¶ III(C)(2).) The Settlement Share for each Participating
  24 Class Member in the Wage and Hour Class shall be calculated by (a) dividing the Wage
  25 and Hour Class Allocation by the total number of workweeks for all Participating Class
  26 Members in the Wage and Hour Class that occurred during the Wage and Hour Class
  27 Period, and (b) multiplying the result by each individual Participating Class Member's
  28 workweeks that occurred during the Wage and Hour Class Period. (Agreement at ¶

                 MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                             -6-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 12 of 25 Page ID #:924



   1 III(C)(3).) (Decl. Blumenthal, ¶ 3(b).)
   2         Settlement checks shall remain valid for 180 days from the date of issue. If the
   3 check of a Wage and Hour Class Member remains uncashed, the funds from such
   4 uncashed checks for the Wage and Hour Class were initially to be paid to the DIR
   5 Unpaid Wage Fund, however the DIR is no longer accepting funds. Therefore, the
   6 Parties will prepare an amendment to provide that the uncashed funds will be sent to the
   7 Unclaimed Property Fund of the California Controller where it can be claimed by the
   8 Participating Class Member. If the check of a FCRA Class Member remains uncashed,
   9 the funds from such uncashed checks for the FCRA Class will be paid to the Electronic
  10 Privacy Information Center (“EPIC”), a non-profit organization involved privacy issues.
  11 (Agreement at ¶ III(E)(12).) (Decl. Blumenthal at ¶ 3(c).)
  12         The release applicable to the Class relates to the allegations in the Action and
  13 appears in the Agreement at Paragraph III(F). (Decl. Blumenthal at ¶ 3(d).)
  14         KCC Class Action Services was appointed as Settlement Administrator. All
  15 administrative fees, costs and expenses incurred by the Settlement Administrator in
  16 connection with administering the Settlement will be deducted from the Gross Settlement
  17 Amount. The Settlement Administrator has estimated that the administration expenses
  18 are $30,751.39, but will be capped at $30,000. (Declaration of Webb at ¶ 9.) (Decl.
  19 Blumenthal, ¶ 3(e).)
  20         Class Members were permitted the opportunity to object to or comment on the
  21 Settlement; or elect not to participate in the Settlement. Class Members who wished to
  22 exclude themselves from the Settlement must have sent a written request for exclusion
  23 to the Settlement Administrator not later than forty-five (45) days after the Settlement
  24 Administrator mailed the Notice. (Settlement Agreement at ¶ III(E)(3).) Settlement
  25 Class Members who wished to object to the Settlement must have sent their objection to
  26 the Settlement Administrator within forty-five (45) days of the mailing of the Class
  27 Notice. (Settlement Agreement at ¶ III(E)(3).) These periods were changed from 442
  28 days to 45 days as ordered by the Court. In response to the Notice, there were two opt-

                 MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                             -7-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 13 of 25 Page ID #:925



   1 outs submitted, and there were no objections submitted by Class Members. (Declaration
   2 of Webb at ¶¶ 6-7.) (Decl. Blumenthal ¶ 3(f).)
   3         By a separate motion [Doc. No. 40], Plaintiffs and their counsel seek, and
   4 Defendant has agreed not to oppose, award to the Plaintiffs of a Class Representative
   5 Service Payment in an amount of $10,000 each. (Agreement at ¶ III(B)(1).) The
   6 Declarations of the Plaintiffs are submitted in support of this request. In this motion,
   7 Class Counsel also seeks an award of an amount not to exceed one-third of the Gross
   8 Settlement Amount for reasonable attorneys’ fees, and for reimbursement of litigation
   9 costs not to exceed $25,000. (Agreement at ¶ III(B)(2).) (Decl. Blumenthal ¶ 3(g).)
  10         The Settlement in this case represents a substantial benefit for the Class. In
  11 advance of negotiations, Class Counsel received information regarding the number of
  12 potential class members, payroll information, and other relevant issues, which permitted
  13 Class Counsel to make an intelligent evaluation. For the individuals whose claims are
  14 at issue in this Action, Plaintiffs reviewed the data and used information provided by
  15 Defendant to determine the potential damage valuation. With the assistance of a damage
  16 expert, DM&A, Plaintiffs calculated the alleged damages they believed they would
  17 receive if they prevailed. As detailed at preliminary approval, using the payroll and class
  18 data, as to the Wage and Hour Class, Plaintiffs calculated that the resulting damages for
  19 the miscalculation of overtime was $6,873, the off-the-clock wages were $828,262, the
  20 meal period damages were calculated to be $604,293, the rest period damages were
  21 $604,293 and the expense reimbursement claim for mileage was calculated to be
  22 $710,700. The settlement fund for the Wage and Hour Class of approximately
  23 $1,072,800, before deductions, represents 36.3% of the calculated damages estimated by
  24 the Plaintiffs, assuming these amounts could be proven in full at trial. This settlement
  25 amount is fair and reasonable given the defenses asserted by Defendant.             (Decl.
  26 Blumenthal at ¶ 8(e).)
  27         In Glass v. UBS Fin. Servs., 2007 U.S. Dist. LEXIS 8476 (N.D. Cal. 2007), the
  28 federal district court for the Northern District of California approved a settlement of an

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -8-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 14 of 25 Page ID #:926



   1 action claiming unpaid overtime wages where the settlement amount constituted
   2 approximately 25% of the estimated actual loss to the class. In Stovall-Gusman v. W.W.
   3 Granger, Inc., 2015 U.S. Dist. LEXIS 78671, at *12 (N.D. Cal. 2015), the District Court
   4 granted final approval where “the proposed Total Settlement Amount represents
   5 approximately 10% of what class might have been awarded had they succeeded at trial.”
   6 In Dunleavy v. Nadler (In re Mego Fin. Corp. Sec. Litig.), 213 F.3d 454, 459 (9th Cir.
   7 2000), the Court of Appeals affirmed the approval of a class settlement which
   8 represented "roughly one-sixth of the potential recovery".           Here the settlement
   9 consideration similarly constitutes a much higher percentage of the estimated unpaid
  10 wages to the Class. As a result, the Settlement provides the Class with a recovery that
  11 compares favorably to what would have been sought at trial. (Decl. Blumenthal at ¶
  12 8(e).)
  13          As to the FCRA Class, FCRA provides for statutory damages of $100 to $1,000
  14 per willful violation. 15 U.S.C. § 1681n. A comparison of recently approved FCRA
  15 settlements involving similar facts further confirms the reasonableness of this Settlement.
  16 The Court in Pietras v. Sentry Ins. Co., 513 F. Supp. 2d 983, 985 (N.D. Ill 2007), cited
  17 “cited eighteen cases, which settled for an average of $34.59 per class member.”
  18 Similarly, in Bailes v. Lineage Logistics, LLC, 2016 U.S. Dist. LEXIS 110943 (D. Kan
  19 2016), the District Court approved a FCRA class settlement which provided for a fund
  20 of $149,205 for a class of 3,430, which correlates to $43.50 per person. In Feist v. Petco
  21 Animal Supplies, Inc., 2018 U.S. Dist. LEXIS 98686 (S.D. Cal. 2018), Judge Marilyn
  22 Huff recently granted preliminary approval to an FCRA class settlement of $1.2 million
  23 for a class of 37,000, which equates to $32.43 per person.2 Here, the settlement amount
  24
         2
  25      See also Moore v. Aerotek, Inc., No. 2:15-cv-2701, 2017 WL 2838148, at *4 (S.D.
     Ohio 2017) (per-capita gross recovery of $25 in case involving a stand-alone disclosure
  26
     claim and a claim that employer did not provide a copy of consumer report); Aceves v.
  27 Autozone Inc., No. 5:14-cv-2032, ECF No. 58 (C.D. Cal. 2016) (approval of FCRA
     settlement with gross recovery of $20 per disclosure class member); Patrick v. Interstate
  28
     Mgmt. Co., LLC, No. 8:15-cv-1252, ECF No. 42 (M.D.Fla. 2016) (approval of FCRA
                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -9-               Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 15 of 25 Page ID #:927



   1 of $40 per person is fair and reasonable given the defenses asserted by Defendant.
   2 Because the alternative to this Settlement could likely be the Class receiving nothing,
   3 Class Counsel accepted the settlement as fair and reasonable. (Decl. Blumenthal at ¶
   4 8(e).)
   5          The Settlement is fair, adequate and reasonable to the class and should be finally
   6 approved. (Decl. Blumenthal ¶ 3(h).) In sum, this settlement valued at $1,100,000
   7 provides the Class Members with the opportunity to receive a substantial recovery. This
   8 result is particularly remarkable in light of the fact that there was also a risk that, if the
   9 matter was not settled, Plaintiffs would be unable to prevail at trial on behalf of the entire
  10 class, and thereby not recover on behalf of any individuals other than themselves. At the
  11 time of the mediation, Defendant forcefully opposed the propriety of class certification,
  12 arguing that individual issues precluded class certification. While other cases have
  13 approved class certification in wage and hour claims, that is not the always the case. As
  14 such, class certification in this action would have been hotly contested. Furthermore,
  15 liability in this case was far from certain in light of the defenses asserted by Defendant.
  16 (Decl. Blumenthal at ¶ 3(h).)
  17 IV.      THE SETTLEMENT MEETS THE CRITERIA NECESSARY FOR THIS
              COURT TO GRANT FINAL APPROVAL
  18
              When a proposed class-wide settlement is reached, it must be submitted to the
  19
       court for approval. 2 H. Newberg & A. Conte, Newberg on Class Actions (3d ed. 1992)
  20
       at §11.41, p.11-87. Court approval of a class settlement is considered at a final
  21
       settlement approval hearing, at which evidence and argument concerning the fairness,
  22
       adequacy, and reasonableness of the settlement may be presented and class members
  23
       may be heard regarding the settlement. See Manual for Complex Litigation, Second
  24
  25
     disclosure claim where class members received $9 each); Landrum v. Acadian
  26
     Ambulance Serv., Inc., No. 14-cv-1467, ECF No. 37 (S.D. Tex. 2015) (approval of
  27 FCRA disclosure settlement of $10 per person); Walker v. McClane/Midwest, Inc., No.
     2:14-cv-04315, ECF No. 29 (W.D. Mo. 2015) (approval of FCRA settlement in which
  28
     disclosure class members recovered $24).
                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -10-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 16 of 25 Page ID #:928



   1 §30.44 (1993). During final approval, the court must determine whether the settlement
   2 is fair, reasonable and adequate. See Officers for Justice v. Civil Service Com'n, etc., 688
   3 F.2d. 615, 625 (9th Cir. 1982) and Fed. Rules Civ. Proc., rule 23(e).
   4         Governing the settlement of class actions, the Federal Rules of Civil Procedure,
   5 §23 (e) specifically provides:
   6         The court may approve a settlement, voluntary dismissal, or compromise
             that would bind class members only after a hearing and on finding that the
   7         settlement, voluntary dismissal, or compromise is fair, reasonable, and
             adequate.
   8
       F.R.C.P. § 23(e)(1)(c).
   9
       The decision to approve or reject a settlement is committed to the sound discretion of the
  10
       trial judge because the trial judge is "exposed to the litigants, and their strategies,
  11
       positions and proof." Officers for Justice, 688 F.2d at 626.
  12
             As set forth herein, this Settlement was reached through arm’s-length negotiations.
  13
       The Settlement was negotiated by experienced counsel for the Class and represented by
  14
       adequate Class Representatives, who protected the interests of the Class Members.
  15
       There were complex legal and factual issues that placed the ultimate outcome of this
  16
       litigation in doubt. Accordingly, the immediate value of the Settlement to the Class
  17
       Members far outweighs the possibility of relief if this protracted and expensive litigation
  18
       had continued through trial and appeal. Finally, the considered judgment of all Parties
  19
       to the Settlement is that the Settlement is fair and reasonable in light of the immediate
  20
       benefit provided by the Settlement to the Class Members, which is a conclusion that is
  21
       reinforced by the response of the Class Members participating in the Settlement.
  22
             Settlements of disputed claims are favored by the courts. Waits v. Weller, 653
  23
       F.2d 1288, 1291 (9th Cir 1981) (“settlement encouraged in appropriate class action
  24
       settlements”).    In evaluating settlements, the courts have long recognized that
  25
       compromise is particularly appropriate since such litigation is difficult and notoriously
  26
       uncertain. Settlement is especially favored in class actions because it minimizes the
  27
       litigation expenses of all parties and reduces the strain on judicial resources. Officers for
  28

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -11-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 17 of 25 Page ID #:929



   1 Justice, supra, 688 F.2d at 625 (“voluntary conciliation and settlement are the preferred
   2 means of dispute resolution. This is especially true in complex class action litigation”);
   3 Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir.1977) (“Particularly in class action suits,
   4 there is an overriding public interest in favor of settlement.”); In re Dept. Of Energy
   5 Stripper Well Exemption Litig., 653 F.Supp. 108, 115 (D.Kan.1986) (“It is in the
   6 interests of the courts and the parties that there should be an end to litigation and the law
   7 favors the peaceful settlement of controversies.”)
   8         “[T]he court’s intrusion upon what is otherwise a private consensual agreement
   9 negotiated between the parties to a lawsuit must be limited to the extent necessary to
  10 reach a reasoned judgment that the agreement is not the product of fraud or overreaching
  11 by, or collusion between, the negotiating parties, and that the settlement, taken as a
  12 whole, is fair, reasonable and adequate to all concerned.” Officers for Justice, supra,
  13 688 F.2d at 625. Under this standard, the court must decide whether the proposed
  14 settlement falls within the range of reasonable settlements, taking into account that
  15 settlements are compromises between the parties reflecting subjective, unquantifiable
  16 judgments concerning the risks and possible outcomes of litigation. Id.
  17         In cases such as this one, courts have repeatedly emphasized that there is a strong
  18 initial presumption that the compromise is fair and reasonable. In re Heritage Bond
  19 Litig., 2005 U.S. Dist. Lexis 13555, at *11 (C.D. Cal. 2005). Courts are advised not to
  20 adjudicate the merits of the action, nor substitute their judgment for that of the parties
  21 who negotiated the settlement, nor should they reopen and enter into negotiations with
  22 the litigants in the hopes of improving the terms of the settlement. Id., at *11; Officers
  23 for Justice, supra, 688 F.2d at 625.
  24         The essential evaluation is whether, given the risks of litigation and the range of
  25 probable results, the settlement, taken as a whole, is fair, reasonable and adequate to all
  26 concerned. Officers for Justice, supra 688 F.2d at 625; Hanlon v. Chrysler Corp., 150
  27 F.3d 1011, 1026 (9th Cir. 1998). Here, the facts and circumstances compel the
  28 conclusion that the proposed settlement satisfies that standard.

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -12-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 18 of 25 Page ID #:930



   1 V.      THE SETTLEMENT IS FAIR, REASONABLE AND ADEQUATE
   2         A.     The Test for Fairness
   3         To determine whether a settlement is fair, reasonable, and adequate, courts
   4 consider factors such as: “(1) the strength of the plaintiffs' case; (2) the risk, expense,
   5 complexity, and likely duration of further litigation; (3) the risk of maintaining class
   6 action status throughout the trial; (4) the amount offered in settlement; (5) the extent of
   7 discovery completed and the stage of the proceedings; (6) the experience and views of
   8 counsel; (7) the presence of a governmental participant; and (8) the reaction of the class
   9 members to the proposed settlement.” Churchill v. Gen. Elec., 361 F.3d 566, 575 (9th
  10 Cir. 2004); see also Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003).
  11         The list of factors is not exhaustive and should be tailored to each case. Officers
  12 for Justice, at 625. Due regard should be given to what is otherwise a private consensual
  13 agreement between the parties. Id. The inquiry “must be limited to the extent necessary
  14 to reach a reasoned judgment that the agreement is not the product of fraud or
  15 overreaching by, or collusion between, the negotiating parties, and that the settlement,
  16 taken as a whole, is fair, reasonable and adequate to all concerned.”          Id, at 625.
  17 “Ultimately, the [trial] court's determination is nothing more than ‘an amalgam of
  18 delicate balancing, gross approximations and rough justice.” Id.
  19         The question whether a proposed settlement is fair, reasonable and adequate
  20 necessarily requires a judgment and evaluation by the attorneys for the parties based
  21 upon a comparison of “‘the terms of the compromise with the likely rewards of
  22 litigation.’” Weinberger v. Kendrick, 698 F.2d 61, 73 (2d Cir. 1982), cert. denied 464
  23 U.S. 818 (1983) (quoting Protective Comm. for Indep. Stockholders of TMT Trailer
  24 Ferry, Inc. v. Anderson, 390 U.S. 414, 424-25 (1968)). Therefore, many courts
  25 recognize that the opinion of experienced counsel supporting the settlement is entitled
  26 to considerable weight. Kirkorian v. Borelli, 695 F. Supp. 446, 451 (N.D. Cal. 1988);
  27 Reed v. General Motors Corp., 703 F.2d 170, 175 (5th Cir. 1983); Weinberger, 698 F.2d
  28 at 74; Armstrong v. Board of School Directors, 616 F.2d 305, 325 (7th Cir. 1980); Fisher

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -13-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 19 of 25 Page ID #:931



   1 Bros. v. Cambridge-Lee Indus., Inc., 630 F. Supp. 482, 489 (E.D. Pa. 1985). For
   2 example, in Lyons v. Marrud, Inc., 1972 U.S. Dist. LEXIS 13401, *5 (S.D.N.Y. 1972),
   3 the court noted that “[e]xperienced and competent counsel have assessed these problems
   4 and the probability of success on the merits. They have concluded that compromise is
   5 well-advised and necessary. The parties' decision regarding the respective merits of their
   6 position has an important bearing on this case.” Id. at *5.
   7         B.     The Settlement Satisfies the Test for Fairness
   8                1.     The Investigation and Discovery are Sufficient to Allow Class
                           Counsel and the Court to Act Intelligently
   9
             The stage of the proceedings at which this settlement was reached militates in
  10
       favor of final approval of the settlement.       Class Counsel conducted a thorough
  11
       investigation into the facts of the class action. Class Counsel began investigating the
  12
       Class Members' claims before this action was filed. In advance of mediation, Defendant
  13
       provided the information regarding the Class that was necessary for Class Counsel to
  14
       intelligently negotiate a settlement. Class Counsel engaged in an extensive review and
  15
       analysis of the relevant documents and data with the assistance of an expert.
  16
       Accordingly, the agreement to settle did not occur until Class Counsel possessed
  17
       sufficient information to make an informed judgment regarding the likelihood of success
  18
       on the merits and the results that could be obtained through further litigation. There was
  19
       no need for continued litigation simply to reaffirm what was already known by the
  20
       negotiating parties. (Decl. Blumenthal at ¶ 8(d).)
  21
             Defendant opposed Plaintiffs’ claims, and argued that Defendant complied fully
  22
       with the California Labor Code and federal law. The factual defenses asserted by
  23
       Defendant presented serious risks to establishing liability.         Plaintiffs obtained
  24
       information concerning the Class and Defendant’s employment practices, as well as
  25
       necessary data regarding the Class Members. The parties then decided to initiate
  26
       negotiations to determine whether the claims were amenable to an early resolution.
  27
       (Decl. Blumenthal at ¶ 8(d).)
  28

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -14-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 20 of 25 Page ID #:932



   1          Class Counsel has litigated similar wage and hour and FCRA cases against other
   2 employers. (Decl. Blumenthal at ¶ 2.) Although Plaintiffs and Class Counsel believed
   3 that the case had merit, they recognized the potential risks, both sides would face if
   4 litigation of this action continued. As the federal court held in Glass v. UBS Fin. Servs.,
   5 2007 U.S. Dist. LEXIS 8476 (N.D.Cal. 2007), where the parties faced uncertainties
   6 similar to those in this litigation:
   7          In light of the above-referenced uncertainty in the law, the risk, expense,
              complexity, and likely duration of further litigation likewise favors the
   8          settlement. Regardless of how this Court might have ruled on the merits of
              the legal issues, the losing party likely would have appealed, and the
   9          parties would have faced the expense and uncertainty of litigating an
              appeal. "The expense and possible duration of the litigation should be
  10          considered in evaluating the reasonableness of [a] settlement." See In re
              Mego Financial Corp. Securities Litigation, 213 F.3d 454, 458 (9th Cir.
  11          2000). Here, the risk of further litigation is substantial.
  12 Id. at *12.
  13          Negotiations were both contentious and arm’s-length. Defendant vigorously
  14 disputed liability and the amount of wages that were claimed to be owed. Moreover,
  15 Defendant argued that class certification could not be obtained. Maintenance of the class
  16 in this action was hotly disputed and would have been subject to a contested motion for
  17 certification and even a subsequent motion for decertification. (Decl. Blumenthal at ¶
  18 7(b).)
  19          Based on the complexity of the case, the novelty of the legal issues, the substantial
  20 risks and uncertainty of the outcome on both liability and certification issues, as well as
  21 the need to establish damages, Plaintiffs believe that the Settlement is fair, reasonable
  22 and in the best interests of the Class Members. There can be no doubt that counsel for
  23 both parties possessed sufficient information to make an informed judgment regarding
  24 the likelihood of success on the merits and the results that could be obtained through
  25 further litigation, given the relative strengths and weaknesses of their positions. (Decl.
  26 Blumenthal at ¶ 7(f).)
  27                2.     The Settlement Was Reached Through Arm’s Length Bargaining
  28          This settlement was the result of arm’s-length negotiations between the parties

                   MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                               -15-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 21 of 25 Page ID #:933



   1 through their respective attorneys. Defendant disclosed confidential information relating
   2 to their organization, their employment practices, the size of the putative class, and
   3 payroll and other information for the Class Members. Class Counsel also examined the
   4 applicable law governing these claims and the alleged defenses. This information
   5 permitted Class Counsel to evaluate liability and settlement. After comprehensive legal
   6 and factual analysis, including the defenses asserted by Defendant, Class Counsel
   7 possessed sufficient information for intelligent evaluation of the case for purposes of
   8 settlement. (Decl. Blumenthal at ¶7(a).)
   9         Prior to the initiation of settlement discussions, Class Counsel reviewed and
  10 outlined the case based upon the provided information, and determined the conditions
  11 of settlement which would be fair and reasonable to the Class. Class Counsel was
  12 experienced in the types of settlement appropriate to resolve these claims, as Class
  13 Counsel has previously litigated and settled other similar wage and hour and FCRA class
  14 actions. Initial informal discussions were productive and encouraged both parties to
  15 further analyze their positions and to pursue formal negotiations. (Decl. Blumenthal at
  16 ¶7(b).)
  17         Following this investigation and discovery, the Parties agreed to discuss resolution
  18 through arms-length negotiations through a neutral mediator. On August 14, 2018, the
  19 parties mediated the Action privately with David Rotman, an experienced mediator of
  20 employment class actions. During the mediation, each side, represented by its respective
  21 counsel, engaged in arms-length negotiations with the assistance of the mediator. At the
  22 conclusion of the mediation, the parties could not agree to settle the Action. Only after
  23 these arms-length negotiations with the assistance of the mediator did the Parties agree
  24 to settle the Action and all other matters covered by this Agreement pursuant to the terms
  25 and conditions of a mediator's proposal and executed a Memorandum of Understanding.
  26 Most importantly, Plaintiffs and Class Counsel believe that this settlement is fair,
  27 reasonable and adequate. (Decl. Blumenthal at ¶7(b).)
  28         After the agreement to settle, the specific terms of the settlement required

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -16-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 22 of 25 Page ID #:934



   1 additional negotiation before the final written agreement could be signed. Class Counsel
   2 began the process of reviewing the settlement terms and drafting the Agreement and
   3 exhibits. Even after the parties reached an agreement, Class Counsel had to ensure that
   4 the terms of the Settlement were fair to every member of the Class and contained the
   5 requisite opportunities for notice, exclusion, and objection in accordance with federal
   6 class action law. Plaintiffs filed a motion for preliminary approval of the Settlement,
   7 which the Court granted after additional information was provided and certain revisions
   8 were made to the Class Notice. [Doc. No. 39]. Notice of the settlement providing Class
   9 Members with notice and an opportunity to claim monetary relief, to opt out, or to object
  10 was then mailed by the Settlement Administrator on July 19, 2019 to the individuals who
  11 comprise the Class. (Decl. Blumenthal at ¶ 7(d).)
  12                3.    Counsel is Experienced in Similar Litigation
  13         Class Counsel in this matter has extensive class action experience in many fields
  14 and has represented thousands of persons nationwide in actions including labor and
  15 overtime litigation, FCRA litigation, complex litigation, consumer class actions and
  16 tobacco litigation. Class Counsel has been previously approved as experienced Class
  17 Counsel by state and federal courts throughout California, and Courts have found that
  18 Class Counsel has substantial experience handling large employment related class
  19 actions and has been found to be qualified class counsel in prior actions. A list of
  20 previous and current class action cases managed and settled by the Class Counsel in this
  21 action is provided to the Court by way of the Declaration of Norman Blumenthal. Class
  22 Counsel have participated in every aspect of the settlement discussions and have
  23 concluded the settlement is fair, adequate and reasonable and in the best interests of the
  24 Class. (Decl. Blumenthal at ¶ 2.)
  25                4.    There Are No Objections to the Settlement and Few Opt-Outs
  26         After dissemination of the class notice to the 1,018 members of the Class, which
  27 provided each Class Member with the terms of the settlement, not a single Class Member
  28 has objected to the settlement and only two Class Members requested exclusion from the

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -17-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 23 of 25 Page ID #:935



   1 settlement. (Decl. Blumenthal at ¶4.) The absence of any objector strongly supports the
   2 fairness, reasonableness and adequacy of the Settlement. See In re Austrian & German
   3 Bank Holocaust Litigation, 80 F. Supp. 2d 164, 175 (S.D.N.Y. 2000) (“If only a small
   4 number of objections are received, that fact can be viewed as indicative of the adequacy
   5 of the settlement.”); Stoetzner v. U.S. Steel Corp., 897 F.2d 115, 118-119 (3d. Cir. 1990)
   6 (29 objections out of 281 member class 'strongly favors settlement'); Laskey v. Int'1
   7 Union, 638 F.2d 954 (6th Cir. 1981) (The fact that 7 out of 109 class members objected
   8 to the proposed settlement should be considered when determining fairness of
   9 settlement.)
  10         Importantly, every Class Member was given the opportunity to participate in the
  11 Settlement under the same terms. Nearly the entire Class elected to participate in the
  12 Settlement and will be mailed a check for their Settlement Share. Here, given the fact
  13 that not one objection was made to the settlement, the Court should conclude that the
  14 settlement is fair, reasonable and adequate. (Decl. Blumenthal at ¶ 4.)
  15                5.    The Risk, Expense, Complexity, and Likely Duration of Further
                          Litigation
  16
             The complexities and duration of further litigation cannot be overstated. Here, a
  17
       number of defenses asserted by Defendant presented serious threats to the claims of
  18
       Plaintiffs and the other Class Members.
  19
             For example, Defendant contends that Defendant’s employment practices
  20
       complied with all applicable state and federal laws. Defendant also argued that the
  21
       California Supreme Court decision in Brinker v. Superior Court, 53 Cal. 4th 1004
  22
       (2012), weakened Plaintiff's claims, on liability, value, and class certifiability. As to
  23
       expense reimbursement, Defendant argued that it routinely reimbursed claimed use of
  24
       personal vehicles for business purposes, and that any unreimbursed use of personal
  25
       vehicles was negligible. As to the FCRA claim, Defendant argued that because the
  26
       disclosure document consisted solely of the disclosure, it complied with FCRA in all
  27
       respects, even though a separate document contained a release. Coleman v. Kohl's Dep't
  28

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -18-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 24 of 25 Page ID #:936



   1 Stores, Inc., 2015 U.S. Dist. LEXIS 135746, *17 (N.D. Cal. 2015) (holding a release in
   2 a separate document does not violate FCRA); Luna v. Hansen & Adkins Auto Transp.,
   3 Inc., 2018 U.S. Dist. LEXIS 100055, *18-*19 & n.6 (C.D. Cal. 2018). Finally, the court
   4 may find remitter/reduction of the statutory damages appropriate. See e.g. Klingensmith
   5 v. Max & Erma's Restaurants, Inc., 2007 U.S. Dist. LEXIS 81029, 2007 WL 3118505,
   6 at *5 (E.D.Pa. 2007). If successful, Defendant’s defenses could eliminate or substantially
   7 reduce any recovery to the Class. While Plaintiffs believe that these defenses could be
   8 overcome, Defendant maintains these defenses have merit and therefore present a serious
   9 risk to recovery. (Decl. Blumenthal at ¶ 8(a).)
  10         Moreover, there was also a significant risk that, if the Action was not settled,
  11 Plaintiffs would be unable to obtain class certification and maintain a certified class
  12 through trial, and thereby not recover on behalf of any employees other than themselves.
  13 At the time of the mediation, Defendant forcefully opposed the propriety of class
  14 certification, arguing that individual issues precluded class certification. While other
  15 cases have approved class certification in wage and hour claims, class certification in this
  16 action would have been hotly disputed and was by no means a foregone conclusion.
  17 (Decl. Blumenthal at ¶8(b).)
  18         Both Plaintiffs and Class Counsel recognize the expense and length of a trial in
  19 this action against Defendant through possible appeals which could take at least another
  20 two to three years. Class Counsel also have taken into account the uncertain outcome
  21 and risk of litigation, especially in complex actions such as this Action. Class Counsel
  22 are also mindful of and recognize the inherent problems of proof under, and alleged
  23 defenses to, the claims asserted in the Action. Moreover, post trial motions and appeals
  24 would have been inevitable. Costs would have mounted and recovery would have been
  25 delayed if not denied, thereby reducing the benefits of an ultimate victory. Plaintiffs and
  26 Class Counsel believe that the settlement confers substantial benefits upon the Class
  27 Members, and have determined that the settlement set forth in the Agreement is in the
  28 best interest of the Class. (Decl. Blumenthal at ¶8(c).)

                  MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                              -19-              Case No.: 2:18-cv-03076-ODW-KS
Case 2:18-cv-03076-ODW-KS Document 42-1 Filed 09/16/19 Page 25 of 25 Page ID #:937



   1 VI.     CONCLUSION
   2         For the reasons stated herein and in the accompanying declarations, Plaintiffs
   3 respectfully submit that the proposed settlement is fair, reasonable and adequate to the
   4 Class and to each Class Member, and should therefore be finally approved.
   5
       Dated: September 16, 2019      BLUMENTHAL NORDREHAUG BHOWMIK
   6                                  DE BLOUW LLP
   7                                  By:      /s/Norman B. Blumenthal
                                             Norman B. Blumenthal, Esq.
   8                                         Attorneys for Plaintiff and the Class
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                 MEMORANDUM ISO MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
                                             -20-              Case No.: 2:18-cv-03076-ODW-KS
